711 N.W.2d 468 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Albert A. GARCIA, Jr., a Minnesota Attorney, Registration No. 219472.
No. A05-719.
Supreme Court of Minnesota.
March 23, 2006.

ORDER
By order dated February 8, 2006, this Court suspended petitioner from the practice of law for a period of 30 days. Petitioner has filed an affidavit stating that he has complied with the terms of the suspension order for reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner Albert A. Garcia, Jr., is reinstated to the practice of law in the State of Minnesota, effective as of the date of this order, such reinstatement conditional upon petitioner successfully completing the professional responsibility portion of the bar examination within one year of the date of this order, as provided in this court's February 8, 2006, order.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice
*469